


Exhibit 10(d)

 

QUIXOTE CORPORATION

2001 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

As Amended June 26, 2009

 

1.             PURPOSE. The purposes of this plan (the “Plan”) are to encourage
non-employee Directors of Quixote Corporation, a Delaware corporation (the
“Company”), to acquire a long term proprietary interest in the growth and
performance of the Company, to generate an increased incentive to contribute to
the Company’s future success and prosperity (thus enhancing the value of the
Company for the benefit of its stockholders), and to enhance the ability of the
Company to attract and retain qualified Directors upon whom the sustained
progress, growth, and profitability of the Company depend.

 

2.             DEFINITIONS. As used in this Plan, terms defined immediately
after their use shall have the respective meanings provided by such definitions
and the terms set forth below shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

(a) “Award” means options granted under the Plan.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Effective Date” means the date upon which this Plan is approved by the
stockholders of the Company.

 

(d) “Director” means an individual who is a member of the Board and who is not
an employee of the Company or any of its subsidiaries.

 

(e) “Fair Market Value” of the Stock of the Company means, as of any applicable
date, (i) if the Stock is listed on The New York Stock Exchange, the closing
sale price of the Stock on the immediately preceding date as reported on The New
York Stock Exchange Composite Tape, or if no such reported sale of the Stock
shall have occurred on such date, on the next preceding date on which there was
such a reported sale, or (ii) if the Stock is traded on the Nasdaq National
Market, the average of the highest reported bid and the lowest reported asked
price per share of the Stock on the immediately preceding date on the Nasdaq
National Market.  If the Stock ceases to be listed on The New York Stock
Exchange or traded on the Nasdaq National Market, the Board shall designate an
alternative method of determining the Fair Market Value of the Stock.

 

(f) “Grant Date” means the date on which an Award shall be duly granted.

 

(g) “Grantee” means an individual who has been granted an Award.

 

(h) “Immediate Family” has the meaning specified in Section 8.

 

--------------------------------------------------------------------------------


 

(i) “Including” or “includes” means “including, without limitation,” or
“includes, without limitation.”

 

(j) “Option Price” means the per share purchase price of Stock subject to an
option.

 

(k) “Permissible Transferee” has the meaning specified in Section 8.

 

(l) “Plan” has the meaning specified in the introductory paragraph.

 

(m) “SEC” means the Securities and Exchange Commission.

 

(n) “Stock” means the Company’s common stock, authorized by the Company’s
Certificate of Incorporation.

 

3.             SCOPE OF THE PLAN.

 

(a) Subject to the provisions of Section 11, from and after the Effective
Date,one hundred and thirty-five thousand (135,000) shares of Stock, shall
remain available and reserved for delivery on account of the exercise of
Awards.  Such shares may be treasury shares, newly issued shares, or shares
purchased on the open market (including private purchases) in accordance with
applicable securities laws, or any combination of the foregoing, as may be
determined from time to time by the Board.

 

(b) To the extent an Award shall expire or terminate for any reason without
having been exercised in whole by the Grantee, the shares of Stock associated
with such Award shall become available for other Awards.

 

4.                     PARTICIPATION IN THE PLAN. On the first Friday after the
Effective Date and on the first Friday following the Company’s annual meeting of
stockholders each year thereafter, each Director elected, re-elected or
continuing as a Director shall automatically receive an Award of an option to
acquire five thousand (5,000) shares of Stock.

 

5.             OPTION TERMS.

 

(a) Option Price. The Option Price per share of Stock for each option granted
under this Plan shall be equal to the Fair Market Value of the Stock on its
Grant Date.

 

(b) Time for Exercising Options. The options shall not become exercisable until
six (6) months after the Grant Date. Unless terminated earlier as set forth in
Section 6, any option granted must be exercised within not more than seven
(7) years from the date on which granted (“Option Period”).

 

(c) Exercise of Options. Each option shall be exercised by delivery to the
Company of written notice of intent to purchase a specific number of shares of
Stock subject to the option.

 

2

--------------------------------------------------------------------------------


 

The Option Price of any shares of Stock as to which an option shall be exercised
shall be paid in full at the time of the exercise. Payment may, at the election
of the Grantee, be made in any one or any combination of the following:

 

(i) cash; or

 

(ii) Stock held by the Grantee for at least 6 months prior to exercise of the
option, valued at its Fair Market Value on the date of exercise; or

 

(iii) by delivery of a properly executed exercise notice to the Company,
together with a copy of irrevocable instructions to a broker or lending
institution, accepted in writing, authorizing them to sell the Stock (or a
sufficient portion thereof) acquired upon exercise of an option, and assigning
the delivery to the Company of an amount of the sale proceeds to pay for all the
Stock acquired through such exercise and the minimum statutory tax withholding
obligations resulting from such exercise, all in such form and with such
security as the Company may require.

 

In the event the Grantee elects to make payments as provided in (ii) above,
delivery may be accomplished by means of an attestation by the Grantee, at the
time of exercise, as to the Grantee’s ownership of the number of shares of stock
required to cover the total required-option-price of the option being exercised
and the Company may deliver the net amount of shares covered by the option
exercise after deducting the number of shares required to cover the total option
price.

 

6.                                      TERMINATION OF DIRECTORSHIP.

 

(a)           Cessation of Service.  Upon the cessation of the Grantee’s service
as a Director for a reason other than death, the options immediately exercisable
at the date of cessation of service shall be exercisable by the Grantee until
the close of business on the day before the same day of the third month after
the Grantee’s cessation of service; provided that if the Grantee shall have
served as a Director for a period of six (6) years or longer, his/her
outstanding options shall continue to be exercisable until the close of business
on the last business day of the 24th month following the such cessation of
service.  If the Grantee dies within such 24-month period, then the Grantee’s
options may be exercised within the 12 month period after his or her death by
the person specified in Section 6(b), below.  Notwithstanding the foregoing,
however, in no event may an option be exercised after the expiration of the
Option Period.  All options not exercisable at the date of cessation of service
shall expire on that date.

 

(b)           Death.  Upon the cessation of the Grantee’s service as a Director
by reason of death, all unvested options shall become exercisable immediately
and may be exercised, together with those options which were exercisable on the
date of death, not later than the close of business on the last business day of
the 12th month following the date of the Grantee’s death, but in no event after
the expiration of the Option Period, by (i) his/her personal representative,
executor, administrator, or by the person to whom the option is transferred by
will or the applicable laws of descent and distribution, (ii) the Grantee’s
beneficiary designated in

 

3

--------------------------------------------------------------------------------


 

accordance with Section 8 of the Plan, or (iii) the then-acting trustee of a
trust described in Section 8 of the Plan to which the option has been
transferred in accordance with that section.

 

7.   CHANGE IN CONTROL.

 

(a)           Notwithstanding any other provision of this Plan to the contrary,
if, while any Awards remain outstanding under this Plan, a “Change in Control”
(as defined below) should occur, then all options that are outstanding at the
time of such Change in Control shall become immediately vested and exercisable
in full.

 

(b)           A Change in Control means a change in control of the Company of a
nature that would be required to be reported in response to item 6(e) of
Schedule 14A of Regulation14A promulgated under the 1934 Act; provided that,
without limitation, such change in control shall be deemed to have occurred if
the conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

(i)            any person (as defined in Section 3(a)(9) of the 1934 Act, as
such term is modified in Sections 13(d) and 14(d) of the 1934 Act), other than
(1) any employee plan established by the Company or any Subsidiary, (2) the
Company or Subsidiary, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) a corporation owned, directly
or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company), alone or with its Affiliates, is
or becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated
under the 1934 Act), directly or indirectly, of Stock of the Company
representing 30% or more of either the then outstanding shares of Stock or the
combined voting power of the Company’s then outstanding voting securities;

 

(ii)           a majority of the members of the Board shall cease to be
Continuing Members.  For this purpose, “Continuing Member” means a member of the
Board who either (i) was a member of the Board on the Effective Date hereof and
has been such continuously thereafter or (ii) became a member of such Board
after the Effective Date and whose election or nomination for election was
approved by a vote of at least two-thirds of the Continuing Members then members
of the Company’s Board (other than a nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the members of the Board, as such terms are
used in Rule 14a-11 of Regulation 14A under the 1934 Act);

 

(iii)          the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any Affiliate or Subsidiary, at least 50% of the combined
voting power of the voting securities of the Company or

 

4

--------------------------------------------------------------------------------


 

such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (2) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person
(determined pursuant to clause (i) above) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company, its Subsidiaries or its Affiliates) representing 15% or more
of either the then outstanding shares of Stock or the combined voting power of
the Company’s then outstanding voting securities; or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or of the Company’s assets or earning power aggregating more than
50% of the assets or the earning power of the Company and its Subsidiaries,
taken as a whole.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Stock immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions.

 

8.             TRANSFERABILITY RESTRICTIONS. Each Award granted hereunder shall
not be assignable or transferable other than by will or the laws of descent and
distribution; provided, however, that a Grantee may (a) designate in writing a
beneficiary to exercise his/her Award after the Grantee’s death, (b) transfer an
Award to a revocable, inter vivos trust as to which the Grantee is both the
settlor and trustee and (c) transfer an Award for no consideration to any of the
following permissible transferees (each a “Permissible Transferee”): (w) any
member of the Immediate Family of the Grantee to whom such Award was granted,
(x) any trust solely for the benefit of the Grantee and members of the Grantee’s
Immediate Family, (y) any partnership or limited liability company whose only
partners or members are the Grantee and members of the Grantee’s Immediate
Family, or (z) any other transferee approved by the Board in advance of the
transfer; and further provided that: (i) the transfer of any Award shall not be
effective on a date earlier than the date on which the Award is first
exercisable as set forth in this Plan; (ii) any Permitted Transferee to whom an
Award is transferred by a Grantee shall not be entitled to transfer the Award,
other than to the Grantee or by will or the laws of descent and distribution;
and (iii) the Permitted Transferee shall remain subject to all of the terms and
conditions applicable to such Award prior to such transfer. For purposes of this
Section 8, “Immediate Family” means, with respect to a particular Grantee, such
Grantee’s spouse, children, stepchildren, grandchildren, parents, stepparents,
grandparents, siblings, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, and sister-in-law, and shall include
relationships arising from legal adoption.

 

9.             SECURITIES LAW MATTERS. Each Director electing to purchase shares
pursuant to an option shall be required, as a condition to such purchase, to
represent to the Company that the Director has access by reason of such
Director’s service with the Company to

 

5

--------------------------------------------------------------------------------


 

sufficient information concerning the Company to enable the Director to evaluate
the merits and risks of the prospective investment and has such knowledge and
experience in financial and business matters so that the Director is capable of
evaluating such investment, and that the Director is acquiring the shares solely
for such Director’s account and will not sell the securities without
registration under the Securities Act of 1933 (which the Company is under no
obligation to provide) or exemption therefrom. Share certificates shall bear
such legend as the Company may deem necessary.

 

10.          RIGHTS AS A STOCKHOLDER. A Grantee shall not, by reason of any
Award, have any right as a stockholder of the Company with respect to the shares
of Stock which may be issuable upon exercise until such shares have been issued
to him or her.

 

11.          ADJUSTMENTS FOR CHANGES IN CAPITALIZATION. If prior to actual
delivery of certificates for the present Stock of the Company pursuant to any
option outstanding hereunder, the said Stock shall be increased through stock
dividends or stock splits, or decreased by reverse stock splits or otherwise
reclassified, or the Company shall be reorganized, consolidated or merged with
one or more corporations, or if all or substantially all of the assets of the
Company shall be sold or exchanged, the Director, at the time he or she shall be
entitled to the delivery of a certificate pursuant to such option, shall receive
in place of the certificate or certificates for the present Stock of the Company
the same number and kind of shares or the same amount of other property, cash or
securities as the Director would have been entitled to receive upon such
increase, decrease, reclassification, reorganization, consolidation, merger,
sale or exchange, if the Director had been immediately prior to such event the
holder of the number of shares of the present Stock of the Company (not
previously delivered to the Director hereunder) which such Director would
otherwise have been entitled to receive pursuant hereto but for such increase,
decrease, reclassification, reorganization, consolidation, merger, sale or
exchange.

 

12.          EFFECTIVE DATE, TERMINATION AND AMENDMENT; ADMINISTRATION.

 

(a)           This Plan shall became effective on the Effective Date. This Plan
shall terminate on, and no grants of options shall be made after, the close of
business (5 P.M. Chicago, Illinois) on November 1, 2011, unless terminated at an
earlier date by action of the Board, except that any options then outstanding
shall remain in effect until they have been exercised, forfeited or expired.

 

(b)           The Board may amend, suspend, or terminate the Plan.

 

(c)           This Plan shall be administered by the Board.  The Board may
delegate to any person or group of persons who may further so delegate the
Board’s powers and obligations hereunder as they relate to day-to-day
administration of the exercise process.  This Plan may be terminated or amended
by the Board of Directors as it deems advisable, provided however, unless
approved by the Company’s stockholders, no adjustments or reduction of the
Option Price of any outstanding options shall be made directly or by
cancellation of outstanding options and a subsequent re-granting of options at a
lower price to the same individual.  No amendment may

 

6

--------------------------------------------------------------------------------


 

revoke or alter in any manner unfavorable to the Grantees any options then
outstanding.  Nor may the Board amend this Plan without stockholder approval
where the absence of such approval would cause the Plan to fail to comply with
Rule 16(b)(3) under the Securities Exchange Act of 1934 or any other requirement
of applicable law or regulation.

 

13.          NO TRUST OR FUND CREATED. Neither this Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Grantee or any other person.

 

14.          CONTROLLING LAW. The law of the State of Illinois, except its law
with respect to choice of law and except as to matters relating to corporate law
(in which case the corporate law of the State of Delaware shall control), shall
be controlling in all matters relating to this Plan.

 

15.          SEVERABILITY. If all or any part of this Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Plan not declared
to be unlawful or invalid. Any Section or part of a Section so declared to be
unlawful or invalid shall, if possible, be construed in a manner in which will
give effect to the terms of such Section or part of a Section to the fullest
extent possible while remaining lawful and valid.

 

16.          TITLES AND HEADINGS. The titles and headings of the Sections in
this Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

 

Approved by the Stockholders of Quixote Corporation as of November 14, 2001.

 

 

 

Approved by the Board of Directors of Quixote Corporation as of August 17, 2004

 

 

 

Approved by the Stockholders of Quixote Corporation as of November 18, 2004

 

 

 

Amended by the Board of Directors of Quixote Corporation on June 26, 2009

 

7

--------------------------------------------------------------------------------
